UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6464


DAMON L. DOYLE,

                  Petitioner - Appellant,

          v.

A.J. PADULA, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:10-cv-03242-JMC)


Submitted:   July 17, 2014                  Decided:   July 28, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon L. Doyle, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon L. Doyle seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion.                             The

district court dismissed the motion for lack of jurisdiction

because our mandate had issued in Doyle’s appeal of the district

court’s order denying his 28 U.S.C. § 2254 (2012) petition, the

judgment he sought to vacate under Rule 60(b).                       The order is not

appealable      unless        a   circuit       justice   or      judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

              A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief   on    the    merits,     a   prisoner     satisfies      this    standard     by

demonstrating        that     reasonable        jurists   would      find    that     the

district      court’s    assessment       of    the   constitutional         claims    is

debatable     or     wrong.       Slack   v.     McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.



                                            2
            We have independently reviewed the record and conclude

that,     although       the    district        court’s      reason       for    dismissing

Doyle’s Rule 60(b) motion is erroneous, see Standard Oil Co. v.

United States, 429 U.S. 17, 17 (1976) (holding that it is well-

settled    that    “the    District      Court        may    entertain     a     Rule   60(b)

motion[,] without leave by this Court[,]” even if the appellate

court     has    already       decided     an       appeal    of     the    complained-of

judgment),       an    alternative       procedural           ground       for    dismissal

renders this appeal futile.                   See Reid, 369 F.3d at 372 n.5.

Doyle’s     Rule      60(b)    motion      was       tantamount      to     a    second    or

successive      § 2254     petition      for        which    Doyle   failed      to     obtain

authorization to file.            See United States v. Winestock, 340 F.3d

200, 206-07 (4th Cir. 2003).

            Accordingly,         we    deny     a    certificate      of    appealability

and dismiss the appeal.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this   court     and       argument      would    not    aid     the

decisional process.

                                                                                  DISMISSED




                                              3